DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/22/2020 and 2/15/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 4-5 and 12-20 are withdrawn as being based on non-elected Species. Claim 1 is the only independent Claim. Claims 1-3 and 6-11 will be Examined. Claims 1-3 and 18 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 8/22/2022.


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/22/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same prior art for Claim 1, the Office will address the corresponding remarks. 
Applicant remarks “This passage does not provide an explicit or implicit disclosure regarding how usage of an energy storage device (the batteries 22) is determined during a trip. To the extent that the Examiner believes that determining the energy storage device usage is inherent in the battery models 90 (which Applicant does not believe), nowhere is the battery model 90 described in Sivasubramaniam. Thus, one skilled in the art would have no way of knowing if usage of the energy storage device during a trip was based on engine operational parameters, energy storage device operational parameters, and one or more objectives. As such, claim 1 is not anticipated, and presents allowable subject matter” and the Office respectfully disagrees.
It remains the Office’s stance that Sivasubramaniam clearly discloses the claimed subject matter as previously presented. In paragraph 0046, Sivasubramaniam discloses “the executive control element 82 is a locomotive modeling information database 84, information from a track database 86 such as, but not limited to, track grade information and speed limit information, estimated train parameters such as, but not limited to, train weight and drag coefficients, fuel rate tables from a fuel rate estimator 88, and battery models 90 that describe battery efficiency and recovery of energy during, for instance, regenerative braking. The executive control element 82 supplies information to the planner, as in step 48 in FIG. 2, and a trip plan is calculated” thus the Office respectfully disagrees.
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sivasubramaniam et al. (United States Patent Publication 2010/0174484).
With respect to Claim 1: Sivasubramaniam discloses “A method comprising: obtaining from at least one sensor an input” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];
“generating operational settings  with a controller based on the input” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];
“the operational settings designated for movement of a first vehicle system along one or more routes during a trip to drive the first vehicle system toward achievement of one or more objectives” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“determining engine operational parameters and energy storage device operational parameters” [Sivasubramaniam, ¶ 0020-0026, 0044-0047, and 0052]; 
“determining usage of the engine during the trip based on the engine operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“the energy storage device operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and the one or more objectives” [Sivasubramaniam, ¶ 0020-0026, 0044-0047, and 0052]; 
“and determining usage of the energy storage device during the trip based on the engine operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“the energy storage device operational parameters” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and the one or more objectives” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“including when to charge or discharge the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];
“moving the first vehicle system along the one or more routes based on the usage of the engine during the trip, and the usage of the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 6: Sivasubramaniam discloses “The method of claim 1, further comprising modifying the usage of the energy storage device based on a terrain of the one or more routes” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 7: Sivasubramaniam discloses “The method of claim 6, wherein the usage of the energy storage device is modified based on the terrain of the one or more routes by increasing the usage of the energy storage device while the first vehicle system traverses an uphill segment of the terrain and charging the energy storage device while the first vehicle system traverses a downhill segment of the terrain” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 8: Sivasubramaniam discloses “The method of claim 7, further comprising supplementing the usage of the energy storage device as the first vehicle system traverses the uphill segment of the terrain” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 9: Sivasubramaniam discloses “The method of claim 1, comprising generating a trip plan based on the usage of the engine during the trip and the usage of the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and wherein the trip plan includes charging the energy storage device with current from at least one of the engine of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];  
“an engine of a second vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“a braking system of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“or a braking system of the second vehicle system during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 10: Sivasubramaniam discloses “The method of claim 1, comprising generating a trip plan based on the usage of the engine during the trip and the usage of the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and wherein the trip plan is generated by determining one or more of when or where to stop the first vehicle system for charging the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
With respect to Claim 11: Sivasubramaniam discloses “The method of claim 1, comprising generating a trip plan based on the usage of the engine during the trip and the usage of the energy storage device during the trip” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“and wherein the trip plan is generated by designating one or more of states of charge of the energy storage device” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“settings of the energy storage device” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];
“speeds of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“throttle settings of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“brake settings of the first vehicle system” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047]; 
“or accelerations of the first vehicle system as the operational settings of the trip plan” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-3 are rejected under 35 USC 103 as being unpatentable over Sivasubramaniam et al. (United States Patent Publication 2010/0174484) in view of Lavertu et al. (United States Patent Publication 2020/0207218).
With respect to Claims 2-3: While Sivasubramaniam discloses “The method of claim 1, wherein the energy storage device operational parameters are determined based on a predicted life of the energy storage device” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];
and  “The method of claim 2, wherein the predicted life of the energy storage device is determined based on fuel consumption while the energy storage device is used along the one or more routes” [Sivasubramaniam, ¶ 0020-0026 and 0044-0047];
Sivasubramaniam does not specifically state predicted battery life models.
Lavertu, which is also a hybrid propulsion system teaches using “predictive battery life model of the energy storage device” [Lavertu, ¶ 0027, 0031, 0033, and 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lavertu into the invention of Sivasubramaniam to not only include using battery models in hybrid vehicle navigation signals as Sivasubramaniam discloses but to also use battery life models as well for vehicle navigation optimization as taught by Lavertu with a motivation of creating a more robust system that allows for optimization [Lavertu, ¶ 0048]. Additionally,  the claimed invention is merely a combination of old, well known elements such as battery model usage in hybrid control optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.                                                                                                                                                                                            
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669